IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-63,573-03


                     EX PARTE VINCENT SCOTT BROOKS, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 02-335-K277 C IN THE 277TH DISTRICT COURT
                          FROM WILLIAMSON COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of burglary of a habitation and aggravated assault and was sentenced

to imprisonment. Applicant filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that he is actually innocent. He has filed a

document with his application purporting to be an affidavit from the victim recanting her trial

testimony. The trial court finds that the evidence is fabricated, stating as follows:

       [I]t is apparent that Applicant and his relatives conspired to produce and submit to
       this court a false affidavit. [The authentic] affidavit this court has received from [the
       victim] herself makes clear that Applicant did commit the offense for which he was
       convicted and that he is not actually innocent. . . . [A]ll of Applicant’s claims are
       barred as contained in a subsequent writ application without an exception. [Further,]
                                                                                                 2

       [t]his type of deception and abuse of the writ process must not be encouraged,
       facilitated, perpetuated, or tacitly ignored. Therefore, this court concludes that this
       subsequent Application for Writ of Habeas Corpus containing false assertions and
       a fraudulent affidavit should constitute an abuse of the writ process, and his
       application should be dismissed.

       We agree and hold that Applicant has abused the writ and filed a frivolous lawsuit. See Ex

parte Jones, 97 S.W.3d 586 (Tex. Crim. App. 2003); TEX . GOV ’T CODE § 498.0045(a-1). Should

Applicant file future habeas applications in this cause, we will not consider the merits of his

applications unless he shows that the factual or legal basis of his grounds was unavailable in a

previously filed application. This application is dismissed.

       Copies of this order shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Filed: January 12, 2022
Do not publish